Title: To James Madison from James Maury, 17 September 1814
From: Maury, James
To: Madison, James


        
          
            Dr Sir,
            Liverpool 17 Sept. 1814
          
          On the 16th March last I had the honor to inclose you the account of Sales of the Tobo you were so good as consign me some years ago, with your account current, by which there appears due to you a balance of £204:15:4¼ which is at your disposal. I now inclose duplicates of those accounts. Accept the sincere wishes of an old friend with assurance of the esteem & respect with which he is your obliged & most obt St
          
            James Maury
          
        
        
          
            
              Leaf Tobacco
              2/. a 4/. ⅌Ct
            
            
              Stemed
              3/6.  4/.
            
          
        
      